           Case 1:19-cv-03826-ER Document 85 Filed 06/18/21 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and
                                                        Docket No. 1:19-cv-03826-ER
 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,                         JOINT STATUS REPORT
 INC., TRUMP ORGANIZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,

                                   Plaintiffs,

                 - against -

 DEUTSCHE BANK AG,

                                   Defendant,

 and

 COMMITTEE ON FINANCIAL SERVICES
 OF THE U.S. HOUSE OF
 REPRESENTATIVES and PERMANENT
 SELECT COMMITTEE ON
 INTELLIGENCE OF THE U.S. HOUSE OF
 REPRESENTATIVES,

                         Intervenor-Defendants.

        Pursuant to this Court’s order of May 18, 2021, the parties submit this status report concerning

future proceedings in this case:

                                     STATEMENT OF PARTIES

        Plaintiffs and Intervenor-Defendants are continuing to engage in negotiations intended to

narrow or resolve their disputes. In the last 30 days, they have engaged Deutsche Bank, AG

(“Deutsche Bank”), as the custodian of records, in these discussions and together all parties are
           Case 1:19-cv-03826-ER Document 85 Filed 06/18/21 Page 2 of 3




working through considerations related to the scope, logistics, and other factors implicated by the

proposed terms of any such resolution to determine the best procedure to move this case forward.

Because the parties need additional time to discuss the process being proposed, all parties agree that

an additional 30 days will aid those negotiations and will further allow coordination with Deutsche

Bank regarding the implementation and other considerations of any agreed-upon process. To allow

additional time for these discussions, the parties respectfully request that the Court set a new date for

a status report of July 19, 2021.




                                                  -2-
           Case 1:19-cv-03826-ER Document 85 Filed 06/18/21 Page 3 of 3



Dated: June 18, 2021                                           Respectfully submitted,

 s/ Douglas N. Letter                                           s/ Patrick Strawbridge
Douglas N. Letter                                              Patrick Strawbridge
Todd B. Tatelman                                               CONSOVOY MCCARTHY PLLC
Megan Barbero                                                  Ten Post Office Square
Brooks M. Hanner                                               8th Floor South PMB #706
OFFICE OF GENERAL COUNSEL                                      Boston, MA 02109
U.S. HOUSE OF REPRESENTATIVES                                  patrick@consovoymccarthy.com
5140 O’Neill House Office Bldg.
Washington, D.C. 20515                                         William S. Consovoy
(202) 225-9700                                                 Cameron T. Norris
douglas.letter@mail.house.gov                                  CONSOVOY MCCARTHY PLLC
                                                               3033 Wilson Blvd., Ste. 700
Counsel for the Committee on Financial Services and            Arlington, VA 22201
Permanent Select Committee on Intelligence of the U.S.         (703) 243-9423
House of Representatives                                       will@consovoymccarthy.com
                                                               cam@consovoymccarthy.com
 s/ Steven R. Ross
Steven R. Ross                                                 Counsel for President Donald J. Trump, Donald J. Trump
Raphael A. Prober                                              Jr., Eric Trump, and Ivanka Trump.
Parvin D. Moyne
Thomas C. Moyer                                                Marc L. Mukasey
AKIN GUMP STRAUSS HAUER & FELD LLP                             MUKASEY FRENCHMAN & SKLAROFF LLP
2001 K Street N.W.                                             250 Park Avenue, 7th Floor
Washington, D.C. 20006                                         New York, NY 10177
(202) 887-4343                                                 (347) 527-3940
                                                               marc.mukasey@mukaseylaw.com
Counsel for Deutsche Bank AG
                                                               Counsel for The Donald J. Trump Revocable Trust, The
                                                               Trump Organization, Inc., Trump Organization LLC,
                                                               DJT Holdings LLC, DJT Holdings Managing Member
                                                               LLC, Trump Acquisition LLC, and Trump Acquisition,
                                                               Corp.




                                                         -3-
